Citation Nr: 9927713	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-10 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple skin 
cancers on a radiation basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


REMAND

The veteran had active military service from June 1943 to 
February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) from a September 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The veteran presented 
testimony from that RO at a video conference hearing held 
before the undersigned, seated in Washington, DC, in June 
1999.

The Board notes that evidence pertinent to the veteran's 
claim was received subsequent to the RO's most recent 
adjudication of the claim without a waiver of initial RO 
consideration.  Since the veteran has not waived RO 
consideration of this evidence, a remand is required.  See 38 
C.F.R. § 20.1304(c) (1998).

In light of the foregoing circumstance, the case is REMANDED 
to the RO for the following action:

The RO should undertake any further 
development deemed necessary and 
readjudicate the issue on appeal 
based upon the evidence submitted 
since its last rating decision on 
this issue, and in light of relevant 
decisions including Hodge v. West, 
155 F.3d 1356 (1998).  If the 
benefit sought on appeal is not 
granted to the veteran's 
satisfaction, a supplemental 
statement of the case should be 
issued and the veteran and his 
representative provided an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


